                      Case 18-01353                 Doc 25           Filed 04/04/19 Entered 04/04/19 10:00:51                                      Desc Main
                                                                      Document     Page 1 of 10




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Habtamu A Gebretsadik                                                           §           Case No. 18-01353
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    01/17/2018 . The undersigned trustee was appointed on 01/17/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               13,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                               0.00
                                                     Bank service fees                                                                   161.86
                                                     Other payments to creditors                                                           0.00
                                                     Non-estate funds paid to 3rd Parties                                                  0.00
                                                     Exemptions paid to the debtor                                                         0.00
                                                     Other payments to the debtor                                                          0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               12,838.14

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-01353                  Doc 25          Filed 04/04/19 Entered 04/04/19 10:00:51                                      Desc Main
                                                         Document     Page 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 07/18/2018 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,050.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,050.00 , for a total compensation of $ 2,050.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 27.95 , for total expenses of $ 27.95 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/18/2019                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                        Page:       1
                                           Case 18-01353            Doc 25      Filed 04/04/19 Entered 04/04/19 10:00:51                                     Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   3 of 10AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:              18-01353                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Habtamu A Gebretsadik                                                                                       Date Filed (f) or Converted (c):   01/17/2018 (f)
                                                                                                                                  341(a) Meeting Date:               03/20/2018
For Period Ending:    03/18/2019                                                                                                  Claims Bar Date:                   07/18/2018


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 3518 Harms Road                                                                      95,000.00                  190,000.00                                                13,000.00                          FA
     Joliet Il 60435-0000 Will
  2. 2012 Toyota Prius Mileage: 215000 Value Per Kbb                                       3,050.00                    3,050.00                                                       0.00                        FA
  3. 2005 Toyota Siena Mileage: 180000 Salvage Title                                         500.00                     500.00                                                        0.00                        FA
  4. Used Family Room Furniture, Dining Room Furniture, Kitchen                            1,250.00                        0.00                                                       0.00                        FA
     G
  5. Used Tv And Cell Phones                                                                 250.00                        0.00                                                       0.00                        FA
  6. Treadmill                                                                                50.00                        0.00                                                       0.00                        FA
  7. Used Clothing And Shoes                                                                  50.00                        0.00                                                       0.00                        FA
  8. Jpmorgan Chase Bank                                                                   1,003.24                        0.00                                                       0.00                        FA
  9. Jpmorgan Chase Bank                                                                      80.00                        0.00                                                       0.00                        FA
 10. Jpmorgan Chase Bank                                                                     280.54                        0.00                                                       0.00                        FA
 11. Jpmorgan Chase Bank                                                                     353.67                        0.00                                                       0.00                        FA
 12. State Farm Term Life                                                                      1.00                        0.00                                                       0.00                        FA
 13. H.A. Express Inc                                                                          1.00                        0.00                                                       0.00                        FA
 14. Taxi Medallion 1017                                                                  50,000.00                        0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                          N/A                                                        0.00                  Unknown


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $151,869.45               $193,550.00                                                 $13,000.00                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee has retained an accountant, and is currently preparing 2018 tax return.



      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                   Page:   2
                                      Case 18-01353        Doc 25       Filed 04/04/19 Entered 04/04/19 10:00:51       Desc Main
                                                                         Document     Page 4 of 10
Initial Projected Date of Final Report (TFR): 12/31/2018    Current Projected Date of Final Report (TFR): 12/31/2018               Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                         Case 18-01353                 Doc 25 Filed 04/04/19
                                                                                           FORM 2Entered 04/04/19 10:00:51                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-01353                                                                                               Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Habtamu A Gebretsadik                                                                                       Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2534
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX7527                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/18/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   04/26/18             1          Alemnesah A Woldeamanuel                  Settlement Funds                                       1110-000               $13,000.00                                $13,000.00
                                   Chase Cashier's Check
   05/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00          $12,990.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $19.31          $12,970.69
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $18.66          $12,952.03
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $19.26          $12,932.77
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $19.23          $12,913.54
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $18.58          $12,894.96
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $19.17          $12,875.79
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $18.53          $12,857.26
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/19                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $19.12          $12,838.14
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                $13,000.00               $161.86
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $13,000.00               $161.86
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $13,000.00               $161.86

        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                        $13,000.00               $161.86
                                                                                                                                                           Page:     2
                                 Case 18-01353    Doc 25          Filed 04/04/19 Entered 04/04/19 10:00:51         Desc Main
                                                                   Document     Page 6 of 10
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2534 - Checking                                        $13,000.00                $161.86             $12,838.14
                                                                                                         $13,000.00                $161.86             $12,838.14

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $13,000.00
                                            Total Gross Receipts:                     $13,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                  Case 18-01353              Doc 25       Filed 04/04/19 Entered 04/04/19 10:00:51          Desc Main
                                                           Document     Page 7 of 10
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-01353                                                                                                     Date: March 19, 2019
Debtor Name: Habtamu A Gebretsadik
Claims Bar Date: 7/18/2018


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled             Claimed            Allowed
           Zane L. Zielinski, Trustee         Administrative                                     $0.00            $2,050.00          $2,050.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646


           Zane L. Zielinski, Trustee         Administrative                                     $0.00               $27.95            $27.95
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646


           Alan D. Lasko & Associates P.C.    Administrative                                     $0.00            $1,538.40          $1,538.40
100        205 West Randolph Street
3410       Suite 1105
           Chicago, IL 60606


           Alan D. Lasko & Associates P.C.    Administrative                                     $0.00               $45.25            $45.25
100        205 West Randolph Street
3420       Suite 1105
           Chicago, IL 60606


1          Actors Federal Credit Union        Unsecured                                          $0.00          $214,114.75        $214,114.75
300        Andreou & Casson, Ltd.
7100       661 West Lake Street, Suite 2N
           Chicago, Il 60661


           Case Totals                                                                           $0.00          $217,776.35        $217,776.35
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                    Printed: March 19, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 18-01353              Doc 25    Filed 04/04/19 Entered 04/04/19 10:00:51              Desc Main
                                              Document     Page 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-01353
     Case Name: Habtamu A Gebretsadik
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $               12,838.14

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $         2,050.00 $                0.00 $         2,050.00
       Trustee Expenses: Zane L. Zielinski, Trustee $                 27.95 $             0.00 $             27.95
       Accountant for Trustee Fees: Alan D. Lasko
       & Associates P.C.                          $             1,538.40 $                0.00 $         1,538.40
       Accountant for Trustee Expenses: Alan D.
       Lasko & Associates P.C.                        $               45.25 $             0.00 $             45.25
                 Total to be paid for chapter 7 administrative expenses               $                  3,661.60
                 Remaining Balance                                                    $                  9,176.54


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 8)
         Case 18-01353             Doc 25   Filed 04/04/19 Entered 04/04/19 10:00:51              Desc Main
                                             Document     Page 9 of 10




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 214,114.75 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 4.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Actors Federal Credit
     1                    Union                      $       214,114.75 $              0.00 $          9,176.54
                 Total to be paid to timely general unsecured creditors               $                9,176.54
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 9)
        Case 18-01353              Doc 25   Filed 04/04/19 Entered 04/04/19 10:00:51         Desc Main
                                             Document     Page 10 of 10




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
